
	
		II
		Calendar No. 119
		111th CONGRESS
		1st Session
		H. R. 388
		[Report No. 111–54]
		IN THE SENATE OF THE UNITED
		  STATES
		
			April 22, 2009
			Received; read twice and referred to the
			 Committee on Environment and Public
			 Works
		
		
			July 20, 2009
			Reported by Mrs. Boxer,
			 without amendment
		
		AN ACT
		To assist in the conservation of cranes by
		  supporting and providing, through projects of persons and organizations with
		  expertise in crane conservation, financial resources for the conservation
		  programs of countries the activities of which directly or indirectly affect
		  cranes and the ecosystems of cranes.
	
	
		1.Short titleThis Act may be cited as the
			 Crane Conservation Act of
			 2009.
		2.PurposesThe purposes of this Act are—
			(1)to perpetuate
			 healthy populations of cranes;
			(2)to
			 assist in the conservation and protection of cranes by supporting—
				(A)conservation
			 programs in countries in which endangered and threatened cranes occur;
			 and
				(B)the efforts of
			 private organizations committed to helping cranes; and
				(3)to provide
			 financial resources for those programs and efforts.
			3.DefinitionsIn this Act:
			(1)Conservation
				(A)In
			 generalThe term conservation means the use of any
			 method or procedure to improve the viability of crane populations and the
			 quality of the ecosystems and habitats on which the crane populations depend to
			 help the species achieve sufficient populations in the wild to ensure the
			 long-term viability of the species.
				(B)InclusionsThe
			 term conservation includes the carrying out of any activity
			 associated with scientific resource management, such as—
					(i)protection,
			 restoration, and management of habitat;
					(ii)research and
			 monitoring of known populations;
					(iii)the provision of
			 assistance in the development of management plans for managed crane
			 ranges;
					(iv)enforcement of
			 the Convention;
					(v)law
			 enforcement and habitat protection through community participation;
					(vi)reintroduction of
			 cranes to the wild;
					(vii)conflict
			 resolution initiatives; and
					(viii)community
			 outreach and education.
					(2)ConventionThe
			 term Convention has the meaning given the term in section 3 of the
			 Endangered Species Act of 1973
			 (16 U.S.C.
			 1532).
			(3)FundThe
			 term Fund means the Crane Conservation Fund established by section
			 5(a).
			(4)SecretaryThe
			 term Secretary means the Secretary of the Interior.
			4.Crane
			 conservation assistance
			(a)In
			 GeneralSubject to the availability of appropriations and in
			 consultation with other appropriate Federal officials, the Secretary shall use
			 amounts in the Fund to provide financial assistance for projects relating to
			 the conservation of cranes for which project proposals are approved by the
			 Secretary in accordance with this section.
			(b)Project
			 Proposals
				(1)Applicants
					(A)In
			 generalAn applicant described in subparagraph (B) that seeks to
			 receive assistance under this section to carry out a project relating to the
			 conservation of cranes shall submit to the Secretary a project proposal that
			 meets the requirements of this section.
					(B)Eligible
			 applicantsAn applicant described in this subparagraph is—
						(i)any
			 relevant wildlife management authority of a country that—
							(I)is located within
			 the African, Asian, European, or North American range of a species of crane;
			 and
							(II)carries out 1 or
			 more activities that directly or indirectly affect crane populations;
							(ii)the
			 Secretariat of the Convention; and
						(iii)any person or
			 organization with demonstrated expertise in the conservation of cranes.
						(2)Required
			 elementsA project proposal submitted under paragraph (1)(A)
			 shall include—
					(A)a concise
			 statement of the purpose of the project;
					(B)(i)the name of each
			 individual responsible for conducting the project; and
						(ii)a description of the
			 qualifications of each of those individuals;
						(C)a concise
			 description of—
						(i)methods to be used
			 to implement and assess the outcome of the project;
						(ii)staff and
			 community management for the project; and
						(iii)the logistics of
			 the project;
						(D)an estimate of the
			 funds and the period of time required to complete the project;
					(E)evidence of
			 support for the project by appropriate government entities of countries in
			 which the project will be conducted, if the Secretary determines that such
			 support is required to ensure the success of the project;
					(F)information
			 regarding the source and amount of matching funding available for the project;
			 and
					(G)any other
			 information that the Secretary considers to be necessary for evaluating the
			 eligibility of the project to receive assistance under this Act.
					(c)Project Review
			 and Approval
				(1)In
			 generalThe Secretary shall—
					(A)not later than 30
			 days after receiving a final project proposal, provide a copy of the proposal
			 to other appropriate Federal officials; and
					(B)review each project
			 proposal in a timely manner to determine whether the proposal meets the
			 criteria described in subsection (d).
					(2)Consultation;
			 approval or disapprovalNot later than 180 days after receiving a
			 project proposal, and subject to the availability of appropriations, the
			 Secretary, after consulting with other appropriate Federal officials,
			 shall—
					(A)consult on the
			 proposal with the government of each country in which the project is to be
			 carried out;
					(B)after taking into
			 consideration any comments resulting from the consultation, approve or
			 disapprove the proposal; and
					(C)provide written
			 notification of the approval or disapproval to—
						(i)the
			 applicant that submitted the proposal;
						(ii)other appropriate
			 Federal officials; and
						(iii)each country
			 described in subparagraph (A).
						(d)Criteria for
			 ApprovalThe Secretary may approve a project proposal under this
			 section if the Secretary determines that the proposed project will enhance
			 programs for conservation of cranes by assisting efforts to—
				(1)implement
			 conservation programs;
				(2)address the
			 conflicts between humans and cranes that arise from competition for the same
			 habitat or resources;
				(3)enhance compliance
			 with the Convention and other applicable laws that—
					(A)prohibit or
			 regulate the taking or trade of cranes; or
					(B)regulate the use
			 and management of crane habitat;
					(4)develop sound
			 scientific information on, or methods for monitoring—
					(A)the condition of
			 crane habitat;
					(B)crane population
			 numbers and trends; or
					(C)the current and
			 projected threats to crane habitat and population numbers and trends;
					(5)promote
			 cooperative projects on the issues described in paragraph (4) among—
					(A)governmental
			 entities;
					(B)affected local
			 communities;
					(C)nongovernmental
			 organizations; or
					(D)other persons in
			 the private sector;
					(6)carry out
			 necessary scientific research on cranes;
				(7)provide relevant
			 training to, or support technical exchanges involving, staff responsible for
			 managing cranes or habitats of cranes, to enhance capacity for effective
			 conservation; or
				(8)reintroduce cranes
			 successfully back into the wild, including propagation of a sufficient number
			 of cranes required for this purpose.
				(e)Project
			 Sustainability; Matching FundsTo the maximum extent practicable,
			 in determining whether to approve a project proposal under this section, the
			 Secretary shall give preference to a proposed project—
				(1)that is designed
			 to ensure effective, long-term conservation of cranes and habitats of cranes;
			 or
				(2)for which matching
			 funds are available.
				(f)Project
			 Reporting
				(1)In
			 generalEach person that receives assistance under this section
			 for a project shall submit to the Secretary, at such periodic intervals as are
			 determined by the Secretary, reports that include all information that the
			 Secretary, after consulting with other appropriate government officials,
			 determines to be necessary to evaluate the progress and success of the project
			 for the purposes of—
					(A)ensuring positive
			 results;
					(B)assessing
			 problems; and
					(C)fostering
			 improvements.
					(2)Availability to
			 the publicEach report submitted under paragraph (1), and any
			 other documents relating to a project for which financial assistance is
			 provided under this Act, shall be made available to the public.
				5.Crane
			 Conservation Fund
			(a)EstablishmentThere
			 is established in the Multinational Species Conservation Fund established by
			 the matter under the heading MULTINATIONAL SPECIES CONSERVATION
			 FUND in title I of the Department of the Interior and Related Agencies
			 Appropriations Act, 1999 (112 Stat. 2681–237;
			 16 U.S.C.
			 4246) a separate account to be known as the Crane
			 Conservation Fund, consisting of—
				(1)amounts
			 transferred to the Secretary of the Treasury for deposit into the Fund under
			 subsection (c); and
				(2)amounts
			 appropriated to the Fund under section 7.
				(b)Expenditures
			 From Fund
				(1)In
			 generalSubject to paragraphs (2) and (3), upon request by the
			 Secretary, the Secretary of the Treasury shall transfer from the Fund to the
			 Secretary, without further appropriation, such amounts as the Secretary
			 determines are necessary to provide assistance under section 4.
				(2)Administrative
			 expensesOf the amounts in the Fund available for each fiscal
			 year, the Secretary may expend not more than 3 percent, or $150,000, whichever
			 is greater, to pay the administrative expenses necessary to carry out this
			 Act.
				(3)LimitationNot
			 more than 20 percent of the amounts made available from the Fund for any fiscal
			 year may be used for projects relating to the conservation of North American
			 crane species.
				(c)Acceptance and
			 Use of Donations
				(1)In
			 generalThe Secretary may accept and use donations to provide
			 assistance under section 4.
				(2)Transfer of
			 donationsAmounts received by the Secretary in the form of
			 donations shall be transferred to the Secretary of the Treasury for deposit in
			 the Fund.
				6.Advisory
			 group
			(a)In
			 GeneralTo assist in carrying out this Act, the Secretary may
			 convene an advisory group consisting of individuals representing public and
			 private organizations actively involved in the conservation of cranes.
			(b)Public
			 Participation
				(1)MeetingsThe
			 advisory group shall—
					(A)ensure that each
			 meeting of the advisory group is open to the public; and
					(B)provide, at each
			 meeting, an opportunity for interested persons to present oral or written
			 statements concerning items on the agenda.
					(2)NoticeThe
			 Secretary shall provide to the public timely notice of each meeting of the
			 advisory group.
				(3)MinutesMinutes
			 of each meeting of the advisory group shall be kept by the Secretary and shall
			 be made available to the public.
				(c)Exemption from
			 Federal Advisory Committee ActThe Federal Advisory Committee Act
			 (5 U.S.C. App.) shall not apply to the advisory group.
			7.FundingThere is authorized to be appropriated to
			 the Fund $5,000,000 for each of fiscal years 2010 through 2014, to remain
			 available until expended.
		
	
		July 20, 2009
		Reported without amendment
	
